Title: From George Washington to John Mason, 8 December 1799
From: Washington, George
To: Mason, John



Sir,
Mount Vernon 8th Decr 1799

I have received your letter of the 4th instant, enclosing a Resolution of the Legislature of Maryland to take, on account of the State, one hundred & thirty shares in the augmented Capital of the Potomak Company, and thank you for your politeness in forwarding of it to me.
Altho’ this mode of obtaining money to complete the Navigation of the River, differs from the plan adopted at the last General Meeting of the Stock holders, and will make the original shares less valuable than they would have been by the mode proposed (if it could have been carried into effect); yet, my primary wish being, to see a completion on almost any terms, I rejoice, sincerely, that the means are likely to be obtained, to effect so desireable an object; and I trust that every exertion will now be made to complete the work with all possible expedition. I am Sir, very respectfully, Your most Obedient Servant

Go: Washington

